      Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 1 of 44



                       IN THE UNITES STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                                VICTORIA DIVISION

TIMOTHY & TRACY JORDAN                           §
    Plaintiffs,                                  §
                                                 §
vs.                                              §                             19-92
                                                            Civil Action No.: ________________
                                                 §
STATE FARM LLOYDS AND                            §
OMBILA IGAT ISSAMENE,                            §
     Defendant.                                  §


                          DEFENDANT’S NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Defendant State Farm Lloyds (hereinafter referred to as “State Farm”), files this Notice of

Removal pursuant to 28 U.S.C. §1446(a) and respectfully shows the Court the following:

                                    I. Procedural Background:

       1.      On September 12, 2019, Timothy and Tracy Jordan (hereinafter referred to as

(“Plaintiffs”) filed their Original Petition in the matter entitled Cause No. 19-09-84977-A;

Timothy and Tracy Jordan v. State Farm Lloyds and Ombila Igat Issamene; In the 24th Judicial

District, Victoria County, Texas. State Farm timely filed its answer on October 14, 2019.

Defendant Issamene has not been served as of the date of this filing.

                                       II. Nature of the Suit:

       2.      This lawsuit involves a dispute over State Farm’s handling of Plaintiffs’ insurance

claim for damages allegedly caused by Hurricane Harvey to Plaintiffs’ residential property at

609 Chimney Rock Dr., Victoria, Texas. Plaintiffs assert causes of action against State Farm for

breach of the insurance contract, violations of the Texas Insurance Code, breach of the duty of

good faith and fair dealing, fraud and conspiracy to commit fraud. Plaintiffs’ assert causes of
       Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 2 of 44



action against Issamene for violations of the Texas Insurance Code, fraud, and conspiracy to

commit fraud. Plaintiffs currently seek actual damages, compensatory damages, treble damages,

statutory interest, attorneys’ fees, pre- and post-judgment interest, and other litigation expenses

and costs of court.

                                              III. Basis for Removal:

        3.       Removal is proper under 28 U.S.C. §1332 because there is complete diversity of

citizenship between the properly-joined parties and the amount in controversy exceeds

$75,000.00, exclusive of interest and costs.

        A. The Amount in Controversy Exceeds $75,000.

        4.       In determining the amount in controversy, the court may consider “policy limits

and potential attorney’s fees, [. . .] penalties, statutory damages, and punitive damages.” 1 Here,

Plaintiffs claim that their property, which Plaintiffs insured through State Farm, sustained storm

damage.2 Plaintiffs seek damages for State Farm’s alleged failure to pay them what was owed

under the terms of their insurance contract. 3 The Policy in effect on the reported August 26,

2017 date of loss was Texas Homeowner’s Policy with coverage limits of $285,600.00 for the

dwelling, up to $28,560.00 for any dwelling extension, and $214,200.00 for personal property.




1
   St. Paul Reinsurance Co., Ltd v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998); see Ray v. State Farm Lloyds,
1999 WL 151667 (N.D. Tex. Mar. 10, 1999) at *2-3 (finding a sufficient amount in controversy in Plaintiffs’ case
against their insurance company for breach of contract, fraud, negligence, gross negligence, bad faith, violations of
the Texas Insurance Code, violations of the Texas Deceptive Trade Practices Act, and mental anguish); Fairmont
Travel, Inc. v. George S. May Int’l Co., et. al., 75 F. Supp. 2d 666, 668 (S.D. Tex. 1999) (considering DTPA claims
and the potential for recovery of punitive damages for the amount in controversy determination); Chittick v. Farmers
Insurance Exchange, 844 F. Supp. 1153, 1155 (S.D. Tex. 1994) (finding a sufficient amount in controversy after
considering the nature of the claims, the types of damages sought and the presumed net worth of the defendant in a
claim brought by the insureds against their insurance company for actual and punitive damages arising from a claim
they made for roof damages).
2 See Exhibit A, Original Petition at ¶5-10.
3 See Exhibit A, Original Petition at ¶18-20.




                                                         2
       Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 3 of 44



In addition, Plaintiffs seeks statutory penalties and treble damages under the Texas Insurance

Code.4 Plaintiffs also seek attorney fees for bringing this suit. 5

        5.       Plaintiffs pleads in their Original Petition that they are seeking monetary relief of

“$100,000.00 or less.” 6         This exceeds the amount in controversy required for diversity

jurisdiction pursuant to 28 U.S.C. §1332. Thus, given the Policy limits pertinent to Plaintiffs’

claim, the nature of Plaintiffs’ claim, and the types of damages sought, it is more likely than not

that the amount in controversy exceeds the federal jurisdictional minimum of $75,000.00.

        B. Complete Diversity Exists Among Properly-Joined Defendants

                 a. State Farm and Plaintiffs are diverse.

        6.       Upon information and belief, Plaintiffs were citizens of Texas when their Petition

was filed and continue to be citizens of Texas.

        7.       State Farm was and still is an unincorporated Lloyds plan insurance association

that sells insurance under a Lloyds Plan pursuant to Texas Insurance Code Chapter 941, whose

underwriters are all citizens of the State of Illinois. None of the underwriters are citizens of the

State of Texas. The citizenship of an unincorporated association is determined solely by the

citizenship of its members. 7

        8.       Accordingly, based on its members’ citizenships, State Farm Lloyds is a citizen of

Illinois and complete diversity exists between Plaintiff and State Farm Lloyds. 8




4 See Exhibit A, Original Petition at ¶18-45, 53.
5 See Exhibit A, Original Petition at ¶46.
6 See Exhibit A, Original Petition at ¶5.
7 See Royal Ins. Co. of America v. Quinn-L Capital Corp., 3 F.3d 877, 882-83 (5th Cir. 1993) cert. denied, 114 S.

Ct. 1541 (1994) (citizenship of unincorporated association determined by citizenship of its members); see also,
Ponton v. Allstate Texas Lloyds’s No. H-10-4842, 2011 WL 2837592 (S.D. Tex. July 18, 2011).
8 See, e.g. Garza v. State Farm Lloyds, 2013 WL 3439851, at *2 (S.D. Tex. July 8, 2013) (“Therefore, the Court

finds that State Farm has sufficiently demonstrated by a preponderance of the evidence that its underwriters are not
citizens of Texas. This means State Farm and the Plaintiffs are completely diverse.”)


                                                         3
       Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 4 of 44



         C. While Non-Diverse, Issamene is Improperly Joined

         9.       In their Original Petition, Plaintiffs allege that Issamene is an adjuster who “has

done business in the State of Texas” and request service at his “principle place of business.”9

Even assuming Plaintiffs have properly alleged facts bringing Issamene under the jurisdiction of

any Court, he is improperly joined and thus his citizenship should be disregarded for purposes of

analyzing diversity jurisdiction.

         10.      A removing party can establish federal jurisdiction on the basis of 28 U.S.C. §

1332 by demonstrating that in-state defendants have been “improperly joined.” 10 To establish

improper joinder, a removing party may show either (1) actual fraud in the pleading of

jurisdictional facts, or (2) inability of the plaintiff to establish a cause of action against the non-

diverse party in state court. 11 The latter of the two grounds for improper joinder exists here.

         11.      In assessing the assertion of improper jointer, District Courts may consider

whether a party was improperly joined by conducting an analysis of whether there is an arguably

reasonable basis for predicting that state law might impose liability on the resident defendants

under the facts alleged. 12 A mere theoretical possibility of recovery under local law will not

preclude a finding of fraudulent joinder. 13 The Court may “pierce the pleadings” if the plaintiff

has misstated or omitted discrete facts that would determine the propriety of joinder. 14 In such




9 See Exhibit A, at ¶ 4.
10 Smallwood v. Illinois Cent. R. Co. 385 F.3d 568, 573 (5th Cir. 2004).
11 Travis v. Irby, 326 F.3d 644, 646–47 (5th Cir. 2003).
12 See, Tedder v. F.M.C. Corporation, 590 F.2d 115, 117 (5 th Cir. 1979), Burden v. General Dynamics Corp., 60

F.3d 213, 217 (5th Cir. 1995). See also, Fields v. Pool Offshore, Inc. 182 F.3d 353, 357 (5th Cir. 1999) (claim as to
defendant is fraudulent, so as not to prevent removal, where court “determines, after resolving “all disputed
questions of fact and any ambiguities in the current controlling substantive law in plaintiff’s favor” that there is “no
reasonable basis for predicting that the plaintiff might establish liability” “against the defendant.”).
13 Badon v. RJR Nabisco, 236 F.3d 282, 286, n. 4 (5 th Cir. 2000).
14 Smallwood, 385 F.3d at 573-74.




                                                           4
         Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 5 of 44



instances, the court may conduct a summary inquiry, “to identify the presence of discrete and

undisputed facts that would preclude the plaintiff's recovery against the in-state defendant.” 15

           12.      All of Plaintiffs’ allegations against Issamene stem from and flow from the

incorrect premise that he inspected Plaintiffs’ property and prepared an estimate for repair of

covered damages.           However, Issamene did not inspect any property alleged to have been

damaged by Hurricane Harvey, let alone Plaintiffs’ property. 16 In addition, he did not prepare

any estimate to repair covered damage related to any Hurricane Harvey claim, let alone the

estimate provided to Plaintiffs. These facts preclude Plaintiffs’ recovery against Issamene and

demonstrate that he was improperly joined in this lawsuit for the sole purpose of defeating

diversity jurisdiction.

           D. The Removal is Procedurally Correct:

           13.      Plaintiff served State Farm with the Original Petition on September 18, 2019.

State Farm filed this Notice of Removal within the 30-day time period required by 28 U.S.C.

§1446(b).

           14.      Venue is proper in this district under 28 U.S.C. §1446(a) because this district and

division embrace the place in which the removed action has been pending and because a

substantial part of the events giving rise to Plaintiff’s claims allegedly occurred in this district.

           15.      Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice.

           16.      Pursuant to 28 U.S.C. §1446(d), promptly after State Farm files this Notice,

written notice of the filing of this Notice of Removal will be given to Plaintiff.




15   Id.
16   See Exhibit C, Declaration of Ombila Issamene.


                                                      5
     Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 6 of 44



          17.   Pursuant to 28 U.S.C. §1446(d), a true and correct copy of this Notice will be

filed with the District Clerk of Victoria County, Texas, promptly after State Farm files this

Notice.

          WHEREFORE, Defendant State Farm Lloyds requests that this action be removed from

the 24th District Court, Victoria County, Texas to the United States District Court for the

Southern District of Texas, Victoria Division, and that this Court enter such further orders as

may be appropriate.

                                                   Respectfully submitted,


                                                   ____________________________________
                                                   David R. Stephens
                                                   State Bar No. 19146100
                                                   Carrie D. Holloway
                                                   State Bar No. 24028270
                                                   Lindow Stephens Treat LLP
                                                   One Riverwalk Place
                                                   700 N. St. Mary’s St., Suite 1700
                                                   San Antonio, Texas 78205
                                                   Telephone: (210) 227-2200
                                                   Facsimile: (210) 227-4602
                                                   dstephens@lstlaw.com
                                                   cholloway@lstlaw.com




                                               6
     Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 7 of 44



                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing Notice of Removal was
filed electronically with the United States District Court for the Western District of Texas, San
Antonio Division, with notice of case activity to be generated and sent electronically by the
Clerk of the Court with ECF notice being sent and a copy mailed via certified mail on this 18th
day of October 2019, addressed to those who do not receive notice from the Clerk of the Court.

Sean H. McCarthy                                   Andrew C. Cook
P. Griffin Bunnell                                 THE COOK LAW F IRM, PLLC
WILLIAMS HART BOUNDAS EASTERBY LLP                 7324 Southwest Freeway, Suite 585
8441 Gulf Freeway, Ste. 600                        Houston, Texas 77074
Houston, Texas 77017                               Tel: 713-401-2890
Tel: 713-230-2200                                  Fax: 713-643-6226
Fax: 713-643-6226                                  acc@texinsurancelaw.com
smccarthy@whlaw.com
gbunnell@whlaw.com




                                                       _______________________________
                                                          Carrie D. Holloway




                                               7
     Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 8 of 44



                    IN THE UNITES STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                             VICTORIA DIVISION

TIMOTHY & TRACY JORDAN                        §
    Plaintiff                                 §
v.                                            §     Civil Action No.: ___________________
                                              §
STATE FARM LLOYDS AND OMBILA                  §
IGAT ISSAMENE                                 §


                        INDEX OF MATTERS BEING FILED


1.    Defendant’s Notice of Removal

2.    Exhibit A:   Copies of all process, pleadings, orders and the docket sheet on file in the
                   state court lawsuit.

3.    Exhibit B:   A list of counsel of record.
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 9 of 44
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 10 of 44
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 11 of 44
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 12 of 44
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 13 of 44
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 14 of 44
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 15 of 44
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 16 of 44
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 17 of 44
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 18 of 44
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 19 of 44
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 20 of 44
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 21 of 44
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 22 of 44
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 23 of 44
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 24 of 44
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 25 of 44
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 26 of 44
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 27 of 44
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 28 of 44
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 29 of 44
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 30 of 44
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 31 of 44
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 32 of 44
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 33 of 44
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 34 of 44
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 35 of 44
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 36 of 44
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 37 of 44
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 38 of 44
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 39 of 44
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 40 of 44




         Exhibit B
    Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 41 of 44



                       IN THE UNITES STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                                VICTORIA DIVISION

TIMOTHY & TRACY JORDAN                  §
    Plaintiff                           §
v.                                      §     Civil Action No.: ___________________
                                        §
STATE FARM LLOYDS AND OMBILA            §
IGAT ISSAMENE                           §
      Defendant


                         LIST OF ALL COUNSEL OF RECORD


Party                                       Attorney(s)

Timothy & Tracy Jordan                      Sean H. McCarthy
                                            State Bar No. 24065706
                                            P. Griffin Bunnell
                                            State Bar No. 24080815
                                            WILLIAMS HART BOUNDAS EASTERBY LLP
                                            8441 Gulf Freeway, Suite 600
                                            Houston, Texas 77017
                                            (713) 230-2200 (telephone)
                                            (713) 643-6226 (facsimile)
                                            smccarthy@whlaw.com
                                            gbunnell@whlaw.com

                                            Co-Counsel:
                                            Andrew C. Cook
                                            State Bar No. 24057481
                                            THE COOK LAW FIRM, PLLC
                                            7324 Southwest Freeway, Suite 585
                                            Houston, Texas 77074
                                            Tel: 713-401-2890
                                            Fax: 713-643-6226
                                            acc@texinsurancelaw.com


State Farm Lloyds                           David R. Stephens
Ombila Igat Issamene                        State Bar No. 19146100
                                            Carrie D. Holloway
                                            State Bar No. 24028270
                                            LINDOW ▪ STEPHENS ▪ TREAT LLP
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 42 of 44



                                     One Riverwalk Place
                                     700 N. St. Mary’s Street, Suite 1700
                                     San Antonio, Texas 78205
                                     (210) 227-2200 (telephone)
                                     (210) 227-4602 (facsimile)
                                     dstephens@lstlaw.com
                                     cholloway@lstlaw.com
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 43 of 44




         Exhibit C
Case 6:19-cv-00092 Document 1 Filed on 10/18/19 in TXSD Page 44 of 44
